Citation Nr: 1730032	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-39 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for head trauma residuals.


REPRESENTATION

Appellant represented by:	Attorney Eric Gang


WITNESSES AT HEARING ON APPEAL

The Veteran and B.G.


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983 in the United States Army.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO denied service connection for head trauma residuals.  The Veteran timely appealed and requested a hearing.  

A Travel Board hearing was held in May 2011.  The Veteran and B.G. testified at the hearing, and a transcript of that proceeding is of record. 

In April 2013, the Board remanded the issue for additional development, to include a VA examination.  Said examination was conducted in May 2013.  When the issue returned to the Board for appellate review, the Board issued a December 2014 decision finding the head trauma residuals did not have their clinical onset in service, and were not otherwise related to active duty.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  

In October 2016, the Veteran's representative and the VA General Counsel filed a joint motion for remand (JMR) as the parties had agreed that the Board erred in not ensuring that VA obtained an adequate medical opinion with respect to whether the Veteran's current disability was incurred in service.  The Court granted the JMR in October 2016, vacating the Board's December 2014 decision that denied service connections for head trauma residuals.  The case has now been returned to the Board for further adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).



REMAND

The Board finds that additional development is warranted in this case before a decision may be rendered.

As an initial matter, the Board notes that the Veteran testified at a hearing before a Veterans Law Judge in this matter in May 2011. A transcript of that hearing has been associated with the Veteran's claim file. However, the Veterans Law Judge who conducted the May 2011 hearing and signed the December 2014 decision is no longer available to participate in the Veteran's appeal.  A review of the claims file does not reflect that the Veteran has been afforded the opportunity to testify at a new hearing. Under these circumstances, the Veteran must be provided an opportunity to present testimony before a Veterans Law Judge. 

As noted in the October 2016 JMR, the question remains as to whether the Veteran's current symptoms including headaches and Meniere's symptoms, and the in-service "vertiginous symptoms and headaches," are related or are part of the same disease process.  Specifically, in the May 2013 VA examination, the examiner noted that the Veteran experienced "vertiginous symptoms and headaches" during active service, and that "major symptoms of headaches and Meniere's symptoms happened post military." However, the examiner provided no opinion as to whether the Veteran's current symptoms, including headaches and Meniere's symptoms, and the in-service "vertiginous symptoms and headaches" are related or are part of the same disease process.  Given that the examiner described the Veteran's in-service and post-service symptoms as being similar, an explanation is necessary to determine whether the Veteran's current disability was incurred in or aggravated by service.  As such, additional VA examination is needed where the examiner discusses the in-service vertiginous symptoms and headaches, and opines as to whether those symptoms are related to his current disability. In addition, as the Veteran has submitted additional evidence in the form of a private medical opinion obtained in April 2017, the VA examiner must discuss the findings of the private physician in the context of any negative opinion.


Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

1.  Contact the Veteran and clarify whether he still desires a hearing. Upon receiving clarification from the Veteran, schedule him for the type of hearing he requests. (Should he now request a Board hearing, any such hearing should be scheduled after the development set out below is completed.) If the Veteran no longer desires a hearing, a statement to that effect (preferably, a signed writing by the Veteran or his representative) should be associated with the claims file.

2. Afford the Veteran a new VA examination.  The examiner must specifically discuss whether the Veteran's in-service vertiginous symptoms and headaches are related to his current headaches and Meniere's symptoms, or are part of the same disease process. In the examination report, the examiner must discuss the findings of the private physician as set forth in the April 2017 report. If the reviewer determines that additional testing is necessary to arrive at any requested opinion, said testing should be scheduled.

3.  After completing the above, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


